Citation Nr: 0844741	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity to include as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity to include as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus.

5.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for hepatitis C, has been 
received.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2005 and February 2006 rating decisions by which 
the RO denied entitlement to the benefits sought herein.  

The RO previously denied service connection for hepatitis C 
by an August 2002 rating decision, which became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  In its August 2005 adjudication, the RO decided the 
claim of service connection for hepatitis C on the merits and 
failed to apply the new and material evidence standard.  A 
previously decided claim, however, may not be reopened in the 
absence of new and material evidence.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Further, regardless of RO action, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  The 
Board will make a determination as to whether sufficient new 
and material evidence has been received following the 
completion of the development requested in the REMAND section 
below.

The Board observes that although two statements of the case 
were issued, only one substantive appeal was received.  In 
general, to appeal an RO ruling to the Board, an appellant 
must file a timely notice of disagreement.  Subsequently, the 
RO issues a statement of the case.  Following the issuance of 
the statement of the case, the appellant must perfect the 
appeal by filing a timely substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2008) (outlining the 
procedures and time limitations for appealing adverse RO 
decisions to the Board).  

In this case, the veteran filed separate notices of 
disagreement regarding the August 2005 and February 2006 
rating decisions at issue herein.  The RO then issued a 
separate statement of the case in response to each notice of 
disagreement.  The two statements of the case were dated on 
consecutive days in April 2006.  The veteran likely received 
them on the same day or very close in time to each other.  He 
then filed only one substantive appeal in which he mentioned 
specifically the claims of service connection for hepatitis 
C, peripheral neuropathy, and hypertension.  He failed to 
speak of the erectile dysfunction claim.  Under usual 
circumstances, it would stand to reason that he was appealing 
only the August 2005 rating decision, as he pointed only to 
matters discussed in that ruling.  However, as the RO 
certified the erectile dysfunction issue to the Board and 
because the veteran, in the substantive appeal, indicated 
that he wished to appeal all of the issues listed in the 
statement of the case, the Board will assume that the veteran 
intended to appeal the erectile dysfunction issue as well.  
It stands to reason that because he received the two 
statements of the case so close in time to each other, he 
considered them as one.  Pursuant to that belief, he did not 
see the need to file two separate substantive appeals.  The 
Board therefore concludes that the veteran perfected appeals 
as to all of the issued listed above.  

The Board observes that the applicable statutes and extensive 
judicial precedent have repeatedly characterized the 
veterans' benefits system as "uniquely pro-claimant" and even 
paternalistic.  See, e.g., Nolen v. Gober, 222 F.3d 1356, 
1361 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255, 1262 
(Fed. Cir. 2000).  Further, while a claim is pending either 
before the RO or the Board, the relationship between VA and 
the veteran is non-adversarial as well as pro-claimant.  See 
Forshey v. Principi, 284 F.3d 1335, 1354-55 (Fed. Cir. 2002) 
(en banc).  It follows that the Board is well within its 
right to view the procedural irregularity herein in the light 
most favorable to the veteran.

The issue of whether new and material evidence, sufficient to 
reopen a claim of service connection for hepatitis C, has 
been received is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board will 
notify the veteran if additional action is required on his 
part.


FINDINGS OF FACT

1.  Erectile dysfunction is not shown to be related to the 
veteran's active duty service, and it is not shown to have 
resulted from his service-connected diabetes mellitus.

2.  The veteran is not shown to be suffering from right lower 
extremity peripheral neuropathy.

3.  The veteran is not shown to be suffering from left lower 
extremity peripheral neuropathy.

4.  Hypertension is not shown to have manifested within a 
year of separation from service, to be related to the 
veteran's active duty service, or to have resulted from his 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

2.  Service connection for right lower extremity peripheral 
neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

3.  Service connection for left lower extremity peripheral 
neuropathy is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

4.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in May and November 2005 that fully addressed 
all three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letters informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA medical records.  The veteran was 
afforded VA medical examinations in July and November 2005.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(noting that service connection presupposes a current 
diagnosis of the claimed disability); Chelte v. Brown, 10 
Vet. App. 268 (1997) (observing that a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection).

Discussion

Erectile dysfunction

During service, the veteran voiced no complaints of erectile 
dysfunction, and the service treatment records do not reflect 
any diagnoses consistent with it.

In November 2005, a VA examiner reviewed the claims file and 
examined the veteran in connection with his claim of service 
connection for erectile dysfunction.  The examiner noted the 
veteran's history of diabetes mellitus type II that was under 
excellent control through appropriate diet and exercise and 
that did not require oral medication.  The veteran indicated 
that he had been suffering from erectile problems for several 
years.  According to him, the loss of erectile power was 
gradual over several years, and he suggested that the decline 
began before the onset 


of his diabetes mellitus.  The examiner opined that the 
veteran's erectile dysfunction was not related to his 
diabetes mellitus, as it had emerged as a problem before the 
veteran was stricken with diabetes mellitus and because the 
veteran's diabetes mellitus was very well controlled.

The veteran is not shown competent to render medical opinions 
upon which the Board may rely.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board will not credit his views 
regarding the origins of his erectile dysfunction.

The competent medical evidence unequivocally indicates a lack 
of relationship between the veteran's erectile dysfunction 
and his service-connected diabetes mellitus.  Thus, service 
connection for erectile dysfunction as secondary to service-
connected diabetes mellitus is precluded.  38 C.F.R. § 3.310.  
Service connection for erectile dysfunction, moreover, cannot 
be granted on a direct basis.  38 C.F.R. § 3.303.  According 
to the veteran's statements during his November 2005 VA 
examination, loss of erectile function occurred gradually 
over the previous several years.  The Board notes that in 
November 2005, the veteran had been out of service for 34 
years.  There is nothing in the record, to include the 
veteran's own allegations, that would imply that erectile 
dysfunction had begun to manifest decades, as opposed to some 
years, before November 2005 examination.  Thus, there being a 
gap of many years between separation and the onset of 
erectile dysfunction and no competent evidence of a nexus 
between the two, service connection for erectile dysfunction 
on a direct basis is denied.  38 C.F.R. § 3.303.

The Board indeed places great weight of probative value on 
the absence of relevant medical evidence for the period from 
1971 to the several years preceding the November 2005 VA 
medical examination.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 


evidence); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition); Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).  Put another way, the Board finds that the record for 
this period is devoid of references to erectile dysfunction.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Peripheral neuropathy of the right and left lower extremities

The veteran asserts that he experiences numbness of the lower 
extremities.  Nonetheless, the competent medical evidence 
does not reflect a current diagnosis of peripheral neuropathy 
of either lower extremity.  

In July 2005, the veteran was afforded a VA medical 
examination.  On examination, the veteran complained of 
waking with numbness in all of the extremities; however, he 
could not elaborate.  Neurologically, vibratory sense was 
intact, protective sensation was intact, and sharp/dull 
discrimination was intact.  The sensory examination in all 
four extremities was intact.  The examiner asserted that 
there was no evidence of peripheral neuropathy.

Other than the July 2005 VA examination report, the record is 
silent as to a diagnosis of peripheral neuropathy.  In 
February 2002 rule out peripheral neuropathy of the feet was 
diagnosed, but subsequent medical records do not indicate a 
confirmed diagnosis.

Because the veteran is not shown to be suffering from 
peripheral neuropathy of either lower extremity, service 
connection for peripheral neuropathy of the right and left 
lower extremities is denied.  38 C.F.R. § 3.303.  A 
prerequisite to the granting 


of service connection is the presence of a current 
disability.  See, e.g., Gilpin, supra.  Because the veteran 
does not have the disabilities which he claims, service 
connection must be denied.  Id.; 38 C.F.R. § 3.303.

The Board need not discuss the record prior to July 2005, as 
the contemporaneous evidence reflects no peripheral 
neuropathy.  Nonetheless, as stated above, the Board 
emphasizes that peripheral neuropathy is not mentioned as a 
definitive medical finding anywhere in the record.

Because there is no evidence in the veteran's favor, the 
preponderance of the evidence is against the claims of 
service connection for right and left lower extremity 
peripheral neuropathy.  Thus, the Board may properly deny the 
claims on the merits.  See Alemany, 9 Vet. App. at 519.

Hypertension 

The service treatment records do not reflect a diagnosis of 
hypertension.  Similarly, hypertension was not diagnosed on 
February 1973 VA medical examination, the first VA medical 
examination scheduled after the veteran's separation from 
service.  Indeed, during that examination, the veteran's 
blood pressure was 120/80.  There is no evidence of 
hypertension between separation and February 1973.  Because 
hypertension is not shown within a year of separation from 
service, service connection for hypertension on a presumptive 
basis is denied.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).

The record is unclear as to the time of onset of 
hypertension.  The Board notes, however, that the veteran's 
medical problems were enumerated in a February 2005 VA 
progress note.  That list did not include hypertension.

On July 2005 VA medical examination, supine blood pressure 
was 120/82, sitting blood pressure was 110/78, and standing 
blood pressure was 120/84.  The examiner diagnosed well 
controlled hypertension and indicated that the veteran 
suffered from essential hypertension.

While the time of onset of hypertension is unclear, the 
record suggests that it manifested long after separation from 
service.  Furthermore, there is no competent medical opinion 
linking the veteran's hypertension to service.  The lack of 
such medical opinion coupled with the lapse in time between 
service and the onset of hypertension militates against a 
finding of a nexus between the veteran's hypertension and 
service.  Absent such nexus, service connection for 
hypertension on a direct basis must be denied.  38 C.F.R. 
§ 3.303.  See also Forshey, 12 Vet. App. at 74.  

Finally, service connection for hypertension cannot be 
granted as secondary to service-connected diabetes mellitus.  
38 C.F.R. § 3.310.  The July 2005 VA examiner diagnosed 
essential, namely primary, hypertension.  By definition, 
primary hypertension cannot have stemmed from another medical 
condition to include diabetes mellitus.  There being no 
showing of a relationship between the veteran's hypertension 
and service-connected diabetes mellitus, service connection 
for hypertension on a secondary basis is denied.  Id.  

There is no evidence in favor of granting service connection 
for hypertension on a presumptive, direct, or secondary 
basis.  Thus, the preponderance of the evidence is against 
the claim of service connection for hypertension.  The Board, 
therefore, may properly deny the claim on the merits.  See 
Alemany, 9 Vet. App. at 519.


ORDER

Service connection for erectile dysfunction is denied.

Service connection for right lower extremity peripheral 
neuropathy is denied.

Service connection for left lower extremity peripheral 
neuropathy is denied.

Service connection for hypertension is denied.




REMAND

Additional procedural development is necessary before the 
Board can decide the issue of whether new and material 
evidence, sufficient to reopen the claim of entitlement to 
service connection for hepatitis C, has been received.  

Regarding the new and material evidence issue on appeal 
herein, the veteran has not been appropriately advised of the 
information outlined in Kent v. Nicholson, 20 Vet. App. 1 
(2006) under which appellants, in new and material evidence 
matters, must be advised of the bases for the previous 
denials, as well as what evidence would be new and material 
to reopen the claims.  A corrective VCAA notice must contain 
sufficient detail to satisfy the Court's mandate in Kent.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that complies with the requirements 
set forth in Kent.

2.  Following completion of any indicated 
development, undertake to review the 
veteran's claim.  The veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


